 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JOHN SCANNELL,                                  CASE NO. C18-5654 BHS
 8
                             Plaintiff,              ORDER GRANTING
 9         v.                                        DEFENDANTS’ MOTIONS TO
                                                     DISMISS, PLAINTIFF’S MOTION
10   WASHINGTON STATE BAR                            FOR AN EXTENSION, AND
     ASSOCIATION, et al.,                            PLAINTIFF’S MOTION FOR
11                                                   LEAVE TO FILE AN AMENDED
                             Defendants.             COMPLAINT; TERMINATING
12                                                   SOME DEFENDANTS; AND
                                                     GRANTING PLAINTIFF LEAVE
13                                                   TO AMEND

14         This matter comes before the Court on Defendant Karen Unger’s (“Unger”)
15   motion to dismiss, Dkt. 16; Defendants State of Washington (“State”), Mary Fairhurst,
16   Steven Gonzalez, Charles Johnson, Chris Lanese, Barbara Madsen, Sheryl Gordon
17   McCloud, Susan Owen, Debra Stephens, Charles Wiggens, Kim Wyman (“Wyman”),
18   and Mary Yu’s (collectively “State Defendants”) motion to dismiss, Dkt. 19; and Plaintiff
19   John Scannell’s (“Scannell”) motion for extension of time to file responses, Dkt. 28;
20   Defendant Washington State Bar Association’s (“WSBA”) motion to dismiss, Dkt. 36;
21   and Scannell’s motion for permission to file an amended complaint, Dkt. 38. The Court
22


     ORDER - 1
 1   has considered the pleadings filed in support of and in opposition to the motions and the

 2   remainder of the file and hereby rules as follows:

 3                   I.   PROCEDURAL AND FACTUAL BACKGROUND

 4            On September 9, 2010, the Washington Supreme Court disbarred Scannell from

 5   the practice of law in Washington. In re Disciplinary Proceeding Against Scannell, 169

 6   Wn.2d 723 (2010). On April 23, 2012, Scannell filed a complaint in this Court

 7   requesting declaratory and injunctive relief and damages resulting from alleged violations

 8   of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), the Sherman Anti–

 9   Trust Act (“Sherman Act”), and his civil rights under 42 U.S.C. § 1983. Scannell v.

10   Washington State Bar Ass’n, Cause No. C12-0683-SJO, 2014 WL 2094502, at *2 (W.D.

11   Wash. May 20, 2014) (“Scannell I”). On May 20, 2014, the Court dismissed his claims

12   with prejudice and without leave to amend. Id. at *11. On December 3, 2016, the Ninth

13   Circuit affirmed in a memorandum opinion submitted on the briefs without oral

14   argument. Scannell v. Washington State Bar Ass’n, 671 Fed. Appx. 529, 531 (9th Cir.

15   2016).

16            On May 18, 2018, Scannell submitted an application to run for a position on the

17   Washington Supreme Court. Dkt. 1 at 9, ¶ 2.10. On May 21, 2018, Unger filed a petition

18   in Thurston County Superior Court for the State of Washington challenging Scannell’s

19   election filing. Dkt. 15-1 at 14. Unger alleged that Scannell’s application violated the

20   Washington Constitution, which provides that “[n]o person shall be eligible to the office

21   of judge of the supreme court, or judge of a superior court, unless he shall have been

22   admitted to practice in the courts of record of this state, or of the Territory of


     ORDER - 2
 1   Washington.” Wash. Const. art. IV, § 17. The Washington Supreme Court has

 2   interpreted this clause as follows:

 3          We think it is clear that the Constitution meant to say that no person is
            eligible to the office of judge of the superior court unless he shall have been
 4          admitted to practice in the courts of record in this state, which means that
            he not only shall have been, but that he is, at the time he becomes a
 5          candidate or is required to qualify as such judge, entitled to practice in the
            courts of this state.
 6
     State v. Monfort, 93 Wn. 4, 7 (1916).
 7
            On June 1, 2018, Thurston County Superior Court Judge Chris Lanese granted the
 8
     petition and ordered Washington Secretary of State Wyman to exclude Scannell’s name
 9
     from the primary and general election ballots. Dkt. 15-7 at 1–2. Scannell alleges that
10
     this order is void because its violates the relevant statute that requires all challenges
11
     “shall be heard and finally disposed of by the court not later than five days after the filing
12
     thereof.” RCW § 29A.68.011. Unger filed her challenge on May 21 and Judge Lanese
13
     issued his order more than five days later on June 1. Judge Lanese’s order is generally
14
     not appealable. Parker v. Wyman, 176 Wn.2d 212, 216 (2012) (phrase “finally disposed
15
     of by the court” means “that a decision on a ballot challenge is not appealable.”).
16
            On August 13, 2018, Scannell filed a 180-page complaint against Unger, the State
17
     Defendants, and the WSBA asserting a claim for violation of his civil rights under § 1983
18
     and a violation of the Sherman Act. Dkt. 1. Although he doesn’t explicitly set forth a
19
     RICO claim, he refers to RICO on numerous occasions.
20
            On September 6, 2018, Scannell filed a motion to reassign the matter to an out-of-
21
     district judge. Dkt. 7. On September 13, 2018, the undersigned declined to recuse and
22


     ORDER - 3
 1   referred the motion to the Honorable Ricardo Martinez, Chief United States District

 2   Judge for the Western District of Washington. Dkt. 12.

 3          On September 14, 2018, Unger moved to dismiss. Dkt. 19. On September 20,

 4   2018, the State Defendants moved to dismiss. Dkt. 19. On October 9, 2018, Scannell

 5   filed a motion for an extension of time to file responses. Dkt. 28. On October 10, 2018,

 6   Scannell responded to both motions. Dkts. 29, 30. On October 12, 2018, the State

 7   Defendants replied. Dkt. 31. On October 17, 2018, Scannell filed a surreply. Dkt. 35.

 8          On October 9, 2018, Chief Judge Martinez affirmed the undersigned’s decision

 9   not to recuse. Dkt. 27.

10          On October 18, 2018, WSBA filed a motion to dismiss. Dkt. 36. On November 5,

11   2018, Scannell responded. Dkt. 42.

12          On October 22, 2018, Scannell filed an amended complaint and a motion for

13   permission to file an amended complaint. Dkt. 38. On November 1, 2018, WSBA

14   responded. Dkt. 39. On November 8, 2018, Scannell replied. Dkt. 44.

15                                      II. DISCUSSION

16   A.     Motion to Amend

17          On October 22, 2018, Scannell filed an amended complaint, adding some

18   allegations related to filings in this proceeding, asserting the same claims, and adding

19   Chief Judge Martinez and the undersigned as defendants. Dkt. 37. The Court grants the

20   motion because it appears that Scannell may be allowed to file an amended claim as a

21   matter of right and, at the very least, the Court should freely grant leave to amend. Fed.

22   R. Civ. P. 15(a).



     ORDER - 4
 1          Regarding the new defendants, Scannell added Chief Judge Martinez and the

 2   undersigned in an effort to circumvent the denial of his motion to reassign the instant

 3   matter to an out-of-district judge. “Where a claim against the assigned judge is so wholly

 4   frivolous that there is no jurisdiction, the assigned judge should be able to decline to

 5   recuse and proceed with dismissing the [claims].” Snegirev v. Sedwick, 407 F.Supp.2d

 6   1093, 1095 (D. Alaska 2006). Scannell’s claims against Chief Judge Martinez and the

 7   undersigned are so frivolous that the Court will dismiss them for lack of subject matter

 8   jurisdiction and proceed to consider the motions to dismiss.

 9          If claims are wholly frivolous, district courts lack subject matter jurisdiction to

10   consider them. See Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 363–

11   64 (2d Cir. 2000) (finding that district courts may dismiss frivolous complaints sua

12   sponte even when a plaintiff has paid required filing fee). Judges enjoy absolute

13   immunity from Bivens suits for their rulings, even if those rulings are clearly erroneous

14   and maliciously motivated. See, e.g., Mireles v. Waco, 502 U.S. 9, 11 (1991); Stump v.

15   Sparkman, 435 U.S. 349, 355–57 (1978).

16          In this case, Scannell admits that he added Chief Judge Martinez and the

17   undersigned in order to bring a motion to disqualify the undersigned. The Court finds

18   that such frivolousness is subject to sua sponte dismissal and is most likely sanctionable

19   conduct in that Scannell only aims to harass and create delay in adjudicating matters of

20   substance. Therefore, the Court dismisses with prejudice and without leave to amend all

21   of Scannell’s claims against the United States District Court for the Western District of

22   Washington, Chief Judge Martinez, and the undersigned.


     ORDER - 5
 1   B.     Barred Claims

 2          In this case, the basis for Scannell’s claims are two underlying state court

 3   judgments that Scannell alleges are void. The first judgment is the Washington Supreme

 4   Court’s opinion disbarring him from the practice of law. The Court concludes that

 5   Scannell’s claims based on this judgment are barred by res judicata. The second

 6   judgment is Judge Lanese’s order granting Unger’s petition to remove Scannell’s name

 7   from the primary and general election ballots. The Court concludes that Scannell’s

 8   claims based on this judgment are barred by the Rooker-Feldmen doctrine. Accordingly,

 9   the Court grants the State Defendants and the WSBA’s motions to dismiss and dismisses

10   the majority of Scannell’s claims with prejudice and without leave to amend.

11          First, res judicata applies “whenever there is (1) an identity of claims, (2) a final

12   judgment on the merits, and (3) privity between the parties.” Tahoe-Sierra Preservation

13   Council, Inc. v. Tahoe Regional Planning Agency, 322 F.3d 1064, 1077 (9th Cir. 2003).

14   “The doctrine of res judicata is meant to protect parties against being harassed by

15   repetitive actions.” Id. (internal citations omitted). The prior claims and present claims

16   need not be identical; “identity of claims exists when two suits arise from the same

17   transactional nucleus of facts.” Id. (internal quotations omitted).

18          In this case, Scannell asserts identical claims under § 1983, RICO, and the

19   Sherman Act that were dismissed in his prior action. There is an identity of claims

20   because his current claims arise from the same transactional nucleus of facts as his

21   previous claims challenging membership in the WSBA as a prerequisite to practice law in

22   Washington. See Scannell, 671 Fed. Appx. at 530 (“The district court lacks subject


     ORDER - 6
 1   matter jurisdiction to decide Scannell’s claims for relief under § 1983, RICO,” and the

 2   “state action doctrine bars Scannell’s antitrust claims”); Dkt. 37 at 178–179 (Scannell

 3   seeks a permanent injunction against defendants preventing them “from interfering with

 4   Scannell’s practice of law or attempts to obtain his law license by requiring membership .

 5   . . to the WSBA”). There was a final judgment on the merits. Scannell, 671 Fed. Appx.

 6   at 530. There is privity of parties because Scannell alleges that the WSBA and that the

 7   other defendants control the WSBA. Dkt. 39 at 178–79; Tahoe-Sierra Pres. Council, 322

 8   F.3d at 1081 (“Even when the parties are not identical, privity may exist if there is

 9   substantial identity between parties, that is, when there is sufficient commonality of

10   interest.” (internal quotations omitted)). Therefore, to the extent that Scannell is asserting

11   claims related to his disbarment, the claims are barred by res judicata.

12          Second, Scannell asserts claims related to Judge Lanese’s order removing his

13   name from the Washington state ballots because Scannell had been disbarred or, more

14   appropriately, was not licensed to practice law in Washington. The Rooker–Feldman

15   doctrine takes its name from Rooker v. Fidelity Trust Co., 263 U.S. 413, (1923), and

16   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). “Under

17   Rooker–Feldman, a federal district court does not have subject matter jurisdiction to hear

18   a direct appeal from the final judgment of a state court.” Noel v. Hall, 341 F.3d 1148,

19   1154 (9th Cir. 2003). “[W]hen a losing plaintiff in state court brings a suit in federal

20   district court asserting as legal wrongs the allegedly erroneous legal rulings of the state

21   court and seeks to vacate or set aside the judgment of that court, the federal suit is a

22   forbidden de facto appeal.” Id. at 1156. Moreover, “[o]nce a federal plaintiff seeks to


     ORDER - 7
 1   bring a forbidden de facto appeal, as in Feldman, that federal plaintiff may not seek to

 2   litigate an issue that is ‘inextricably intertwined’ with the state court judicial decision

 3   from which the forbidden de facto appeal is brought.” Id. at 1158.

 4          Scannell’s de facto appeal of Judge Lanese’s order is obvious from the face of his

 5   complaint. Scannell seeks “injunctive relief against the defendants from enforcing Judge

 6   Lanese’s void order.” Dkt. 37 at 179–80. To the extent Scannell argues that Judge

 7   Lanese’s order is void, the Court finds that any argument seeking to void the order is a de

 8   facto appeal. Although an appeal of Judge Lanese’s order is generally forbidden, the

 9   Washington Supreme Court has invoked its inherent power to review similar election

10   disputes. Parker, 176 Wn.2d at 217 (accepting review of superior court order denying

11   petition to remove individual from ballots). Thus, the proper avenue of appeal is through

12   the Washington courts and then to the United States Supreme Court. Noel, 341 F.3d at

13   1155 (“A party disappointed by a decision of the highest state court in which a decision

14   may be had may seek reversal of that decision by appealing to the United States Supreme

15   Court.”) Such an appeal would have included the argument that Judge Lanese failed to

16   timely rule on Unger’s petition within the time limit prescribed by the election statute.

17   Accordingly, the Court grants the motions to dismiss on Scannell’s claims seeking to set

18   aside Judge Lanese’s order.

19          To the extent that Scannell seeks a declaration that an official or entity may not

20   enforce Judge Lanese’s void order, the Court finds that these claims are inextricably

21   intertwined with his de facto appeal. Scannell must first establish that Judge Lanese’s

22   order is void in order to argue that it should not be enforced. Therefore, the Court grants


     ORDER - 8
 1   the motions to dismiss on Scannell’s claims regarding enforcement of Judge Lanese’s

 2   order.

 3   C.       Other Claims and Appropriate Relief Against WSBA and State Defendants

 4            Upon review of the complaint and Scannell’s prior litigation history, it is a rational

 5   inference that Scannell’s complaint is intentionally verbose, confusing, and drafted in a

 6   such a way as to only increase the costs of litigation. Nonetheless, the Ninth Circuit has

 7   found an abuse of discretion when this Court failed to thoroughly appease a similar

 8   litigant referenced in Scannell’s complaint, William Scheidler. See Scheidler v. Avery,

 9   599 Fed. Appx. 688 (9th Cir. 2015) (“the district court abused its discretion in dismissing

10   the first amended complaint without leave to amend.”). “A district court should not

11   dismiss a pro se complaint unless it is absolutely clear that the deficiencies of the

12   complaint could not be cured by amendment.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th

13   Cir. 2012) (citation and internal quotation marks omitted). Thus, the Court will assess

14   what claims, if any, remain and whether leave to amend should be granted.

15            To the extent any claim remains against the Washington Supreme Court Justices

16   or Judge Lanese, the Court dismisses any claim with prejudice because they are entitled

17   to judicial immunity. Stump v. Sparkman, 435 U.S. 349, 364 (1978) (state circuit judge is

18   immune from suit for all actions within his or her jurisdiction). No amendment will

19   overcome this immunity. See, e.g., Scannell I, Dkt. 68 (“The Court also finds based on

20   the facts alleged that Plaintiff cannot possibly amend his Complaint in a way that would

21   create legally cognizable claims against Judicial Defendants. Plaintiff’s claims against

22   Judicial Defendants are therefore DISMISSED WITHOUT LEAVE TO AMEND.”).


     ORDER - 9
 1   Therefore, Scannell’s claims against these defendants are dismissed with prejudice and

 2   without leave to amend.

 3          Regarding Wyman, the Court finds that it is not absolutely clear what other claims

 4   Scannell asserted against her. Thus, the claims may be dismissed for failure to state a

 5   claim. Fed. R. Civ. P. 12(b)(6). Moreover, it is not absolutely clear whether these claims

 6   could be cured with any amendment. Therefore, the Court grants Wyman’s motion,

 7   dismisses Scannell’s claims against Wyman without prejudice, and grants Scannell leave

 8   to amend his claims against Wyman. 1

 9          Regarding the State, the Court finds that it is not absolutely clear what other

10   claims Scannell asserted against it. For example, Scannell could be presenting a facial

11   challenge to RCW § 29A.68.011. It is clear, however, that such claims should be

12   dismissed for failure to state a claim. Fed. R. Civ. P. 12(b)(6). It is not absolutely clear

13   whether these claims could be cured with any amendment. Therefore, the Court grants

14   the State’s motion, dismisses Scannell’s claims against the State without prejudice, and

15   grants Scannell leave to amend his claims against State.

16          Regarding the WSBA, Scannell asserts at least one clear claim even though others

17   may be unclear. Scannell asserts that the requirement of membership dues as a

18   prerequisite to practicing law violates his freedom of association. Dkt. 178–79. While it

19   seems that Scannell lacks standing to bring this claim because he is not eligible to incur

20

21          1
              The Court recognizes that Wyman also moved to dismiss with prejudice on the basis of
     Eleventh Amendment immunity and laches, but the confusing nature of Scannell’s claims
22   prevents the Court from considering these doctrines.



     ORDER - 10
 1   such dues as a disbarred lawyer, WSBA did move to dismiss based on standing.

 2   Regardless, the Court finds that even this claim fails to assert sufficient allegations to

 3   overcome the motion to dismiss. Fed. R. Civ. P. 12(b)(6). Therefore, the Court grants

 4   WSBA’s motion, dismisses Scannell’s claims against the WSBA without prejudice, and

 5   grants Scannell leave to amend his claims against WSBA.

 6          Finally, in some cases the Court must micromanage litigants that give the

 7   appearance of intending to unnecessarily increase the costs of litigation. Scannell’s 180-

 8   page complaint gives such an appearance. Thus, the Court must put limits on any

 9   amended complaint, which are as follows:

10                1. Scannell may only name Wyman, the State, and the WSBA as defendants;

11                2. Scannell may not include claims that have been previously litigated or that

12                   have been dismissed with prejudice; and

13                3. The amended complaint shall be no longer than twenty-four (24) pages,

14                   shall comply with the formatting requirement in Local Rules W.D. Wash.

15                   LCR 10, and shall not include any footnotes.

16   Failure to comply with these requirements, without seeking relief or showing good cause

17   for noncompliance, may result in the imposition of sanctions up to and including

18   dismissal. Moreover, if the Court imposes monetary sanctions, the Court may require

19   payment of the sanctions before proceeding on the merits.

20   D.     Unger’s Motion

21          In this case, Unger moves to dismiss arguing that nowhere “in the Complaint does

22   the Plaintiff provide any notice as to the basis for the claim filed against her.” Dkt. 16 at


     ORDER - 11
 1   3. Such an argument places the burden on Scannell to specifically identify the allegations

 2   in the complaint that meet the requirements of “a short and plain statement of the claim

 3   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Scannell fails to do

 4   this, and instead responds that “he opposes [Unger’s] dismissal at this time” and launches

 5   into arguments relating to immunities and the actions of other defendants. Dkt. 30. None

 6   of these arguments overcome his failure to identify the factual allegations that support his

 7   claims or even what claims he asserts against Unger. Therefore, the Court grants Unger’s

 8   motion to dismiss.

 9          Regarding leave to amend, it is unclear whether any amendment could cure the

10   deficiencies in the complaint. From a general perspective, it is unfortunate that Scannell

11   included Unger in this complaint because, purely related to this matter, she appears to be

12   a registered voter exercising her rights under state law. Now, she must expend her

13   resources defending against claims that cannot even be articulated. Regardless, the Court

14   must dismiss Scannell’s claims without prejudice and with leave to amend. Mesa, 698

15   F.3d at 1212. Scannell may include Unger in any amended complaint. The Court,

16   however, informs Scannell that frivolous claims against Unger will result in sanctions

17   because voters should not be subjected to vexatious litigation simply for challenging the

18   accuracy of the State’s ballots.

19                                         III. ORDER

20          Therefore, it is hereby ORDERED that Unger’s motion to dismiss, Dkt. 16, the

21   State Defendants’ motion to dismiss, Dkt. 19, Scannell’s motion for extension of time to

22


     ORDER - 12
 1   file responses, Dkt. 28, WSBA’s motion to dismiss, Dkt. 36, and Scannell’s motion for

 2   permission to file an amended complaint, Dkt. 38, are GRANTED.

 3          Scannell’s claims against Chief Judge Martinez, the undersigned, the United States

 4   District Court for the Western District of Washington, Mary Fairhurst, Steven Gonzalez,

 5   Charles Johnson, Chris Lanese, Barbara Madsen, Sheryl Gordon McCloud, Susan Owen,

 6   Debra Stephens, Charles Wiggens, and Mary Yu are DISMISSED with prejudice and

 7   the Clerk shall terminate these defendants.

 8          Scannell’s claims against the State, Wyman, and Unger are DISMISSED without

 9   prejudice and with leave to amend. Scannell may filed an amended complaint as stated

10   herein no later than January 31, 2019.

11          Dated this 18th day of January, 2019.

12

13

14
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

15

16

17

18

19

20

21

22


     ORDER - 13
